DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

           Claim 5 is objected to because of the following informalities:  
            In claim 5, “…one or more of the subsequent repetition cycle being…” in line 3 should be corrected to “…one or more of the subsequent repetition cycles being…”.  Appropriate correction is required.

Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 7 – 9, 11 – 13 of U.S. Patent No. 9,866,247 in view of Yamamoto et al (US 2017/0164335).

            Re claim 1, 
            Claim 1 of U.S. Patent No. 9,866,247 recites of a communications device comprising a receiver configured to receive signals transmitted by an infrastructure equipment of a wireless communications network in accordance with a wireless access interface provided by the infrastructure equipment, and a controller configured to control the receiver to receive data via a downlink of the wireless access interface, wherein the wireless access interface includes communications resources for allocation to the communications device on the downlink, the communications resources comprising frequency resources, and time resources in which the wireless access interface is divided into predetermined time- divided units and the controller is configured in combination with the receiver to receive a plurality of sub-units of an encoded transport block of data in a plurality of time- divided units within frequency resources of the wireless access interface allocated to the communications device, each of the sub-units being received a repeated number of times within a repetition cycle, and to combine the same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block. However, U.S. Patent No. 9,866,247 does not specifically teach of an infrastructure equipment in which the method being able to be performed in the uplink.
            Yamamoto teaches of an infrastructure equipment of a mobile communications network (Figures 6 and 8) configured to receive signals from a communications device performs coherent combining on the PDSCH repeatedly transmitted over a plurality of subframes to extract the downlink data, Paragraph 0094).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Sun(1) on the uplink so as to improve both the uplink and downlink communication.

            Re claim 2,
 Claims 2 – 4 of U.S. Patent No. 9,866,247 recites of wherein the repetition cycle is a first repetition cycle and the repeated number of times each sub-unit is transmitted in the first repetition cycle is a first repeated number of times and the receiver is configured to receive each sub-unit a repeated number of times in one or more subsequent repetition cycles, for each of the one or more subsequent repetition cycles to receive each of the 

            Re claim 3,
 Claims 7 – 9 of U.S. Patent No. 9,866,247 recites of wherein the transport block has been encoded with an error correction and/or detection code and the controller is configured in combination with the receiver to decode the transport block formed from the composite sub-units received from the first repetition cycle, to detect whether the transport block has been successfully decoded, and if successfully decoded to output the transport block, or if not successfully decoded to combine the composite sub-units formed from the one or more subsequent repetition cycles with the sub-units received from the first repetition cycle, and to decode the combined composite units of the transport block.

            Re claim 4,
 Claim 11 of U.S. Patent No. 9,866,247 recites of wherein the detecting whether the transport block has been successfully decoded is configured to be carried out by the controller subsequently to each of a combination of the current combined composite sub-units and a composite sub-unit formed from a next one or more of the one or more subsequent repetition cycles.


 Claim 12 of U.S. Patent No. 9,866,247 recites of wherein the detecting whether the transport block has been successfully decoded is configured to be carried out by the controller subsequently to the sub-units of a next one or more of the subsequent repetition cycle being received.

            Re claim 6, 
  Claim 13 of U.S. Patent No. 9,866,247 recites of method of controlling communications at a communications device comprising a transmitter configured to transmit signals to an infrastructure equipment of a mobile communications network in accordance with a wireless access interface provided by the infrastructure equipment, the method comprising dividing an encoded transport block of data into a plurality of sub-units for transmission in a plurality of the time-divided units and one or more of the frequency resources of the wireless access interface allocated to the communications device, transmitting each sub-unit a repeated number of times within a repetition cycle, and transmitting each sub-unit the repeated number of times in one or more subsequent repetition cycles, each sub-unit being transmitted the repeated number of times whereby the infrastructure equipment can combine the same sub-unit within each repetition cycle to form a composite sub-unit for each of the repetition cycles for recovering the transport block.
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious .

            Claims 7 – 8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,866,247. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 7, 
            Claim 13 of U.S. Patent No. 9,866,247 recites of method of controlling communications at an infrastructure equipment of a mobile communications network configured to receive signals from a communications device, the method comprising receiving a plurality of sub-units of an encoded transport block of data in a plurality of time-divided units within one or more frequency resources of the wireless access interface allocated to the communications device, each of the sub-units being received a repeated number of times within a repetition cycle, and combining the same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious 
 
            Re claim 8, 
            Claim 1 of U.S. Patent No. 9,866,247 recites of a communications device comprising a receiver configured to receive signals transmitted by an infrastructure equipment of a wireless communications network in accordance with a wireless access interface provided by the infrastructure equipment, and a controller configured to control the receiver to receive data via a downlink of the wireless access interface, wherein the wireless access interface includes communications resources for allocation to the communications device on the downlink, the communications resources comprising frequency resources, and time resources in which the wireless access interface is divided into predetermined time- divided units and the controller is configured in combination with the receiver to receive a plurality of sub-units of an encoded transport block of data in a plurality of time- divided units within frequency resources of the wireless access interface allocated to the communications device, each of the sub-units being received a repeated number of times within a repetition cycle, and to combine the same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block.


            Re claim 19, 
            Claim 13 of U.S. Patent No. 9,866,247 recites of a method of controlling communications at an infrastructure equipment of a mobile communications network configured to transmit signals to and/or receive signals from a communications device in accordance with a wireless access interface, the method comprising dividing an encoded transport block of data into a plurality of sub-units for transmission in a plurality of the time-divided units and one or more of the frequency resources of the wireless access interface allocated to the communications device, transmitting each sub-unit a repeated number of times within a repetition cycle, and transmitting each sub-unit the repeated number of times in one or more subsequent repetition cycles, each sub-unit being transmitted the repeated number of times whereby the communications device can combine the same sub-unit within each repetition cycle to form a composite sub-unit for each of the repetition cycles for recovering the transport block.
.

           Claims 9 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,866,247 in view of Sun et al (US 2015/0270931) (Sun(1)). 

          Re claim 9,
          Claim 1 of U.S. Patent No. 9,866,247 recites of a communication device of a mobile communications network configured to receive signals to an infrastructure equipment, the communications device comprising a receiver configured to receive signals from the infrastructure equipment in accordance with a wireless access interface, and a controller configured to control the receiver to receive data via a downlink of the wireless access interface, and the controller is configured in a combination with the receiver to have an encoded transport block of data divided into a plurality of sub-units for transmission in a plurality of the time-divided units and one or more of frequency resources of the wireless 
           Sun(1) teaches of teaches of an infrastructure equipment (#101, Fig.1 and Paragraph 0024) of a mobile communications network (Fig.1)configured to transmit signals to a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031), the infrastructure equipment comprising a transmitter configured to transmit signals to the communications device in accordance with a wireless access interface (BS to UE, Fig.1), and a controller (controller, Paragraph 0025) configured to control the transmitter to transmit data via a downlink of the wireless access interface (BS to UE, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the infrastructure equipment comprise a transmitter and controller to perform the repeated transmission of the sub-units a within a repetition cycle.

           Re claim 10,           
.

           Claims 11 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,866,247 and Sun(1) in view of Sun et al (US 2015/0341956) (Sun(2)).

           Re claim 11, 
           Claim 1 of U.S. Patent No. 9,866,247 and Sun(1) teach all the limitations of claim 9 except of wherein the repeated number of times of transmission of the sub-units is dynamically configured.
           Sun(2) teaches of wherein the repeated number of times of transmission of the sub-units is dynamically configured (dynamically configured based on the estimated path loss, Paragraph 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have dynamically configured the repeated number of times of transmission of the sub-units for efficient data transmissions. 

           Re claim 12, 
           Claim 1 of U.S. Patent No. 9,866,247, Sun(1) and Sun(2) teach all the limitations of claim 11 as well as Sun(2) teaches of comprising a receiver configured to receive signals transmitted by the infrastructure equipment wherein the receiver is configured to 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received an indication of the repeated number of times of transmission of the sub-units dynamically configured by the communications device so as to configure the number of repeated transmissions.

           Re claim 13, 
            Claim 1 of U.S. Patent No. 9,866,247, Sun(1) and Sun(2) teach all the limitations of claim 12 as well as Sun(2) teaches of wherein the indication of the repeated number of times of transmission of the sub-units received from the communications device is in response to a channel status for receiving the signals transmitted by the transmitter at the communications device (estimated path loss, Paragraphs 0047 and 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indication of the repeated number of times of transmission of the sub-units received from the communications device in response to a channel status for reliable data transmissions.

           Re claim 14, 
           Claim 1 of U.S. Patent No. 9,866,247, Sun(1) and Sun(2) teach all the limitations of claim 9 as well as Sun(2) teaches of wherein the repeated number of times of transmission of the sub-units is predetermined (claim 28 of Sun(2)).


           Re claim 15, 
           Claim 1 of U.S. Patent No. 9,866,247, Sun(1) and Sun(2) teach all the limitations of claim 12 as well as Sun(2) teaches of wherein the repeated number of times of transmission of each sub-unit is different for different repetition cycles (according to the estimated path loss, Paragraphs 0047 and 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the repeated number of times of transmission of each sub-unit to be different for different repetition cycles due to the different channel conditions for efficient retransmissions.

           Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,866,247 and Sun(1) in view of Liu et al (US 2017/00214492).

           Re claim 16, 
           Claim 1 of U.S. Patent No. 9,866,247 and Sun(1) teach all the limitations of claim 9 except of wherein an order of transmission of the sub-units within the first repetition cycle is different to an order of transmission within one or more of the subsequent repetition cycles.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a different order of transmission within one or more of the subsequent repetition cycles for reducing interference and fading in signal transmission.

             Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 9,866,247 and Sun(1) in view of Lampinen et al (US 2017/0048014).

           Re claim 17, 
           Claim 1 of U.S. Patent No. 9,866,247 and Sun(1) teach all the limitations of claim 9 except of wherein the sub-units in each repetition cycle are scrambled before transmission, the sub-units in one repetition cycle having a different scrambling sequence applied to them during the scrambling than sub-units in a subsequent repetition cycle (different scrambling sequence is produced for each of the repeated subframe, Paragraph 0028).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied a different scrambling sequence for each repetition to maximize radio coverage and reduce interference.

18 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 9,866,247 and Sun(1) in view of Hoshino et al (US 2013/0094349).

           Re claim 18, 
           Claim 1 of U.S. Patent No. 9,866,247 and Sun(1)teach all the limitations of claim 9 except of wherein data symbols of the sub-units in each repetition cycle are precoded by multiplying the data symbols with a weighting vector before transmission from the antenna ports of the transmitter, the sub-units in one repetition cycle having a different weight vector than sub-units in a subsequent repetition cycle.
            Hoshino teaches of wherein data symbols of the sub-units in each repetition cycle are precoded by multiplying the data symbols with a weighting vector before transmission from the antenna ports of the transmitter (precoding vector as weighting, Paragraph 0178), the sub-units in one repetition cycle having a different weight vector than sub-units in a subsequent repetition cycle (Paragraphs 0096 – 0097 and Fig.6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the data symbols of the sub-units in each repetition cycle are precoded by different weighting vectors before transmission from the antenna ports of the transmitter for optimum retransmissions.

           Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 8 – 10 and 13 – 15 of U.S. Patent No. 10,992,328 in view of Yamamoto et al (US 2017/0164335).

Re claim 1, 
            Claim 1 of U.S. Patent No. 10,992,328 recites of a communications device comprising a receiver configured to receive signals transmitted by an infrastructure equipment of a wireless communications network in accordance with a wireless access interface provided by the infrastructure equipment, and a controller configured to control the receiver to receive data via a downlink of the wireless access interface, wherein the wireless access interface includes communications resources for allocation to the communications device on the downlink, the communications resources comprising frequency resources, and time resources in which the wireless access interface is divided into predetermined time- divided units and the controller is configured in combination with the receiver to receive a plurality of sub-units of an encoded transport block of data in a plurality of time- divided units within frequency resources of the wireless access interface allocated to the communications device, each of the sub-units being received a repeated number of times within a repetition cycle, and to combine the same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block. However, U.S. Patent No. 10,992,328 does not specifically teach of an infrastructure equipment in which the method being able to be performed in the uplink.
            Yamamoto teaches of an infrastructure equipment of a mobile communications network (Figures 6 and 8) configured to receive signals from a communications device (Fig.7), the infrastructure equipment comprising a receiver configured to receive signals transmitted by the communications device (#114, Fig.8) in accordance with a wireless access interface (LTE, Paragraph 0057), and a controller configured to control the receiver to receive data via an uplink (PUCCH, Paragraph 0082) of the wireless access performs coherent combining on the PDSCH repeatedly transmitted over a plurality of subframes to extract the downlink data, Paragraph 0094).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Sun(1) on the uplink so as to improve both the uplink and downlink communication.

            Re claim 2,
 Claims 2 – 4 of U.S. Patent No. 10,992,328 recites of wherein the repetition cycle is a first repetition cycle and the repeated number of times each sub-unit is transmitted in the first repetition cycle is a first repeated number of times and the receiver is configured to receive each sub-unit a repeated number of times in one or more subsequent repetition cycles, for each of the one or more subsequent repetition cycles to receive each of the sub-units the repeated number of times within the repetition cycle, to combine symbols of the same sub-unit received the repeated number of times for the sub-unit to form for the repetition cycle a composite sub-unit, and to recover the transport block from the 

            Re claim 3,
 Claims 8 – 10 of U.S. Patent No. 10,992,328 recites of wherein the transport block has been encoded with an error correction and/or detection code and the controller is configured in combination with the receiver to decode the transport block formed from the composite sub-units received from the first repetition cycle, to detect whether the transport block has been successfully decoded, and if successfully decoded to output the transport block, or if not successfully decoded to combine the composite sub-units formed from the one or more subsequent repetition cycles with the sub-units received from the first repetition cycle, and to decode the combined composite units of the transport block.

            Re claim 4,
 Claim 13 of U.S. Patent No. 10,992,328 recites of wherein the detecting whether the transport block has been successfully decoded is configured to be carried out by the controller subsequently to each of a combination of the current combined composite sub-units and a composite sub-unit formed from a next one or more of the one or more subsequent repetition cycles.

            Re claim 5,
 Claim 14 of U.S. Patent No. 10,992,328 recites of wherein the detecting whether the transport block has been successfully decoded is configured to be carried out by the 

            Re claim 6, 
  Claim 15 of U.S. Patent No. 10,992,328 recites of method of controlling communications at a communications device comprising a transmitter configured to transmit signals to an infrastructure equipment of a mobile communications network in accordance with a wireless access interface provided by the infrastructure equipment, the method comprising dividing an encoded transport block of data into a plurality of sub-units for transmission in a plurality of the time-divided units and one or more of the frequency resources of the wireless access interface allocated to the communications device, transmitting each sub-unit a repeated number of times within a repetition cycle, and transmitting each sub-unit the repeated number of times in one or more subsequent repetition cycles, each sub-unit being transmitted the repeated number of times whereby the infrastructure equipment can combine the same sub-unit within each repetition cycle to form a composite sub-unit for each of the repetition cycles for recovering the transport block.
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte .

            Claims 7 – 8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,992,328. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 7, 
            Claim 15 of U.S. Patent No. 10,992,328 recites of method of controlling communications at an infrastructure equipment of a mobile communications network configured to receive signals from a communications device, the method comprising receiving a plurality of sub-units of an encoded transport block of data in a plurality of time-divided units within one or more frequency resources of the wireless access interface allocated to the communications device, each of the sub-units being received a repeated number of times within a repetition cycle, and combining the same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte 
 
            Re claim 8, 
            Claim 1 of U.S. Patent No. 10,992,328 recites of a communications device comprising a receiver configured to receive signals transmitted by an infrastructure equipment of a wireless communications network in accordance with a wireless access interface provided by the infrastructure equipment, and a controller configured to control the receiver to receive data via a downlink of the wireless access interface, wherein the wireless access interface includes communications resources for allocation to the communications device on the downlink, the communications resources comprising frequency resources, and time resources in which the wireless access interface is divided into predetermined time- divided units and the controller is configured in combination with the receiver to receive a plurality of sub-units of an encoded transport block of data in a plurality of time- divided units within frequency resources of the wireless access interface allocated to the communications device, each of the sub-units being received a repeated number of times within a repetition cycle, and to combine the same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an 

            Re claim 19, 
            Claim 15 of U.S. Patent No. 10,992,328 recites of a method of controlling communications at an infrastructure equipment of a mobile communications network configured to transmit signals to and/or receive signals from a communications device in accordance with a wireless access interface, the method comprising dividing an encoded transport block of data into a plurality of sub-units for transmission in a plurality of the time-divided units and one or more of the frequency resources of the wireless access interface allocated to the communications device, transmitting each sub-unit a repeated number of times within a repetition cycle, and transmitting each sub-unit the repeated number of times in one or more subsequent repetition cycles, each sub-unit being transmitted the repeated number of times whereby the communications device can combine the same sub-unit within each repetition cycle to form a composite sub-unit for each of the repetition cycles for recovering the transport block.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an .

           Claims 9 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,992,328 in view of Sun et al (US 2015/0270931) (Sun(1)). 

          Re claim 9,
          Claim 1 of U.S. Patent No. 10,992,328 recites of a communication device of a mobile communications network configured to receive signals to an infrastructure equipment, the communications device comprising a receiver configured to receive signals from the infrastructure equipment in accordance with a wireless access interface, and a controller configured to control the receiver to receive data via a downlink of the wireless access interface, and the controller is configured in a combination with the receiver to have an encoded transport block of data divided into a plurality of sub-units for transmission in a plurality of the time-divided units and one or more of frequency resources of the wireless access interface allocated to the communications device, to receive each sub-unit a repeated number of times within a repetition cycle, and to receive each sub-unit the repeated number of times in one or more subsequent repetition cycles, each sub-unit being received the repeated number of times whereby the communications 
           Sun(1) teaches of teaches of an infrastructure equipment (#101, Fig.1 and Paragraph 0024) of a mobile communications network (Fig.1)configured to transmit signals to a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031), the infrastructure equipment comprising a transmitter configured to transmit signals to the communications device in accordance with a wireless access interface (BS to UE, Fig.1), and a controller (controller, Paragraph 0025) configured to control the transmitter to transmit data via a downlink of the wireless access interface (BS to UE, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the infrastructure equipment comprise a transmitter and controller to perform the repeated transmission of the sub-units a within a repetition cycle.

           Re claim 10,           
           Claim 1 of U.S. Patent No. 10,992,328 recites of wherein one or more of the composite sub-units from different repetition cycles can be combined when decoding to recover the transport block.

s 11 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,992,328 and Sun(1) in view of Sun et al (US 2015/0341956) (Sun(2)).

           Re claim 11, 
           Claim 1 of U.S. Patent No. 10,992,328 and Sun(1) teach all the limitations of claim 9 except of wherein the repeated number of times of transmission of the sub-units is dynamically configured.
           Sun(2) teaches of wherein the repeated number of times of transmission of the sub-units is dynamically configured (dynamically configured based on the estimated path loss, Paragraph 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have dynamically configured the repeated number of times of transmission of the sub-units for efficient data transmissions. 

           Re claim 12, 
           Claim 1 of U.S. Patent No. 10,992,328, Sun(1) and Sun(2) teach all the limitations of claim 11 as well as Sun(2) teaches of comprising a receiver configured to receive signals transmitted by the infrastructure equipment wherein the receiver is configured to receive an indication of the repeated number of times of transmission of the sub-units dynamically configured by the communications device (by high layer, Paragraph 0047).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received an indication of the repeated 

           Re claim 13, 
            Claim 1 of U.S. Patent No. 10,992,328, Sun(1) and Sun(2) teach all the limitations of claim 12 as well as Sun(2) teaches of wherein the indication of the repeated number of times of transmission of the sub-units received from the communications device is in response to a channel status for receiving the signals transmitted by the transmitter at the communications device (estimated path loss, Paragraphs 0047 and 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indication of the repeated number of times of transmission of the sub-units received from the communications device in response to a channel status for reliable data transmissions.

           Re claim 14, 
           Claim 1 of U.S. Patent No. 10,992,328, Sun(1) and Sun(2) teach all the limitations of claim 9 as well as Sun(2) teaches of wherein the repeated number of times of transmission of the sub-units is predetermined (claim 28 of Sun(2)).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the repeated number of times of transmission of the sub-units to be predetermined so as faster retransmissions.

           Re claim 15, 
 wherein the repeated number of times of transmission of each sub-unit is different for different repetition cycles (according to the estimated path loss, Paragraphs 0047 and 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the repeated number of times of transmission of each sub-unit to be different for different repetition cycles due to the different channel conditions for efficient retransmissions.

           Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,992,328 and Sun(1) in view of Liu et al (US 2017/00214492).

           Re claim 16, 
           Claim 1 of U.S. Patent No. 10,992,328 and Sun(1) teach all the limitations of claim 9 except of wherein an order of transmission of the sub-units within the first repetition cycle is different to an order of transmission within one or more of the subsequent repetition cycles.
           Liu teaches of an order of transmission of the sub-units within the first repetition cycle is different to an order of transmission within one or more of the subsequent repetition cycles (retransmitted in a time hopping pattern, Paragraph 0082).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a different order of transmission within  for reducing interference and fading in signal transmission.

             Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 10,992,328 and Sun(1) in view of Lampinen et al (US 2017/0048014).

           Re claim 17, 
           Claim 1 of U.S. Patent No. 10,992,328 and Sun(1) teach all the limitations of claim 9 except of wherein the sub-units in each repetition cycle are scrambled before transmission, the sub-units in one repetition cycle having a different scrambling sequence applied to them during the scrambling than sub-units in a subsequent repetition cycle (different scrambling sequence is produced for each of the repeated subframe, Paragraph 0028).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied a different scrambling sequence for each repetition to maximize radio coverage and reduce interference.

             Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 10,992,328 and Sun(1) in view of Hoshino et al (US 2013/0094349).

           Re claim 18, 
           Claim 1 of U.S. Patent No. 10,992,328 and Sun(1)teach all the limitations of claim 9 except of wherein data symbols of the sub-units in each repetition cycle are precoded 
            Hoshino teaches of wherein data symbols of the sub-units in each repetition cycle are precoded by multiplying the data symbols with a weighting vector before transmission from the antenna ports of the transmitter (precoding vector as weighting, Paragraph 0178), the sub-units in one repetition cycle having a different weight vector than sub-units in a subsequent repetition cycle (Paragraphs 0096 – 0097 and Fig.6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the data symbols of the sub-units in each repetition cycle are precoded by different weighting vectors before transmission from the antenna ports of the transmitter for optimum retransmissions.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2015/0270931) (Sun(1)) in view of Sun et al (US 2015/0341956) (Sun(2)) and further in view of Yamamoto et al (US 2017/0164335).

          Re claim 1, Sun(1) teaches of a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031) of a mobile communications network (Fig.1) configured to receive signals from an infrastructure equipment (#101, Fig.1 and Paragraph 0024), the communications device comprising a receiver configured to receive signals transmitted by the infrastructure equipment (BS to UE, Fig.1) in accordance with a wireless access interface (LTE, Paragraphs 0027 – 0031), and a controller configured to where a PRB is defined as consisting of 12 consecutive subcarriers for one slot) each of the sub-units (#214, #213, Fig.2 or #215, Fig.2)  being received a repeated number of times within a repetition cycle (…same PRB-pair over subframes…, Paragraph 0044 and retransmission, Paragraph 0041), and to combine the same sub-unit (for example #214 with #224, Fig.2 or #215 with #225, Fig.2 and Paragraph 0043) received the repeated number of times to form a composite sub-unit (#414, Fig.4A) to recover the data channel (control and data channel decoding, Paragraphs 0035 – 0036). However, Sun(1) does not specifically teaching of the method being able to be performed in the uplink. Sun(1) does not specifically teach of combining the same sub-unit received the repeated number of times to form a composite sub-unit to recover a transport block. Sun(1) further teaches of combining a same subframe (combining nk subframes, Fig.4A and Paragraph 0047) received the repeated number of times to form a composite subframe (#414, Fig.4A). Therefore, one skilled in the art, would have combined every same subunit as taught in Fig.2 of Sun(1) to form the composite subframe as taught in Fig.4 of Sun(1) to effectively decode the control channel.

            Yamamoto teaches of an infrastructure equipment of a mobile communications network (Figures 6 and 8) configured to receive signals from a communications device (Fig.7), the infrastructure equipment comprising a receiver configured to receive signals transmitted by the communications device (#114, Fig.8) in accordance with a wireless access interface (LTE, Paragraph 0057), and a controller configured to control the receiver to receive data via an uplink (PUCCH, Paragraph 0082) of the wireless access interface (#101, #107, Fig.8), and the controller is configured in combination with the receiver to receive a plurality of sub-units of data  in a plurality of time-divided units (subframes, Paragraph 0082), each of the sub-units being received a repeated number of times within a repetition cycle (repeatedly transmitted, Paragraph 0082), and to combine the same sub-unit received the repeated number of times to form a composite sub-unit (combined signal, Paragraph 0082). Yamamoto further teaches of the method being able to be performed in the downlink (performs coherent combining on the PDSCH repeatedly transmitted over a plurality of subframes to extract the downlink data, Paragraph 0094).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined same sub-unit form a composite subunit in a composite subframe for improved receiver performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recovered a transport block based on the combining the repetitions so as to conform to the 3GPP LTE standards. It would have been obvious to 

           Re claim 2, Sun(1) teaches of an infrastructure equipment as claimed in Claim 1, wherein the repetition cycle is a first repetition cycle and the repeated number of times each sub-unit is transmitted in the first repetition cycle is a first repeated number of times (a number or repetitions, Fig.2, Fig.4A and Paragraph 0054) and the receiver is configured to receive each sub-unit a repeated number of times (set of #214 with #224, Fig.2 and Paragraph 0043) in one or more subsequent repetition cycles (new and previous cycle, Paragraph 0054), for each of the one or more subsequent repetition cycles to receive each of the sub-units the repeated number of times within the repetition cycle (a number or repetitions, Fig.4A and Paragraph 0054), to combine symbols of the same sub-unit (for example #214 with #224, Fig.2 or #215 with #225, Fig.2 and Paragraph 0043) received the repeated number of times for the sub-unit to form for the repetition cycle a composite sub-unit (#414, Fig.4A), and to recover the transport block from the composite sub-units by combining the composite sub-units formed from different repetition cycles when decoding (control and data channel decoding, Paragraphs 0035 – 0036).

           Re claim 3, Sun(1), Sun(2) and Yamamoto teach all the limitations of claim 2 as well as Sun(1) teaches of the controller is configured in combination with the receiver to decode the transport block formed from the composite sub-units received from the first 
            Sun(2) further teaches of wherein the transport block has been encoded with an error correction and/or detection code (detection code, Paragraph 0008).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encoded the transport block with a detection code so as to detect the transport block to the intended UE.

           Re claim 4, Sun(1) teaches of wherein the detecting whether the transport block has been successfully decoded is configured to be carried out by the controller subsequently to each of a combination of the current combined composite sub-units and a composite sub-unit formed from a next one or more of the one or more subsequent repetition cycles (Paragraph 0054).

           Re claim 5, Sun(1) teaches of wherein the detecting whether the transport block has been successfully decoded is configured to be carried out by the controller subsequently to the sub-units of a next one or more of the subsequent repetition cycle 

           Re claim 6, Sun(1) teaches of a method of controlling communications at infrastructure equipment (#101, Fig.1 and Paragraph 0024) comprising a transmitter configured to transmit signals (UE to BS, Fig.1) to an a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031) of a mobile communications network in accordance with a wireless access interface provided by the communications device (LTE, Paragraphs 0027 – 0031), the method comprising dividing an encoded data block of data into a plurality of sub-units for transmission in a plurality of the time-divided units (dividing the frame into subframes, Abstract, Paragraphs 0040 – 0044 and Figures 2 – 4) and one or more of the frequency resources of the wireless access interface allocated to the infrastructure equipment (PRB, #210 or PRB, #230, Fig.2, Paragraph 0043, PRB, where a PRB is defined as consisting of 12 consecutive subcarriers for one slot), transmitting each sub-unit (#214, #213, Fig.2 or #215, Fig.2) a repeated number of times within a repetition cycle (…same PRB-pair over subframes…, Paragraph 0044 and retransmission, Paragraph 0041), and transmitting each sub-unit the repeated number of times in one or more subsequent repetition cycles (new and previous cycle, Paragraph 0054), each sub-unit being transmitted the repeated number of times whereby the infrastructure equipment can combine the same sub-unit (for example #214 with #224, Fig.2 or #215 with #225, Fig.2 and Paragraph 0043) within each repetition cycle to form a composite sub-unit for each of the repetition cycles (#414, Fig.4A) for recovering the data block (control and data channel decoding, Paragraphs 0035 – 0036). However, k subframes, Fig.4A and Paragraph 0047) received the repeated number of times to form a composite subframe (#414, Fig.4A). Therefore, one skilled in the art, would have combined every same subunit as taught in Fig.2 of Sun(1) to form the composite subframe as taught in Fig.4 of Sun(1) to effectively decode the control channel.
           Sun(2) teaches of detecting the subframe for decoding the DCI for recovering the transport block (Paragraphs 0007, 0028 and 0037 – 0039).
            Yamamoto teaches of an infrastructure equipment of a mobile communications network (Figures 6 and 8) configured to receive signals from a communications device (Fig.7), the infrastructure equipment comprising a receiver configured to receive signals transmitted by the communications device (#114, Fig.8) in accordance with a wireless access interface (LTE, Paragraph 0057), and a controller configured to control the receiver to receive data via an uplink (PUCCH, Paragraph 0082) of the wireless access interface (#101, #107, Fig.8), and the controller is configured in combination with the receiver to receive a plurality of sub-units of data  in a plurality of time-divided units (subframes, Paragraph 0082), each of the sub-units being received a repeated number of times within a repetition cycle (repeatedly transmitted, Paragraph 0082), and to combine the same sub-unit received the repeated number of times to form a composite sub-unit (combined signal, Paragraph 0082). Yamamoto further teaches of the method being able to be performed in the downlink (performs coherent combining on the PDSCH repeatedly transmitted over a plurality of subframes to extract the downlink data, Paragraph 0094).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined same sub-unit form a composite subunit in a composite subframe for improved receiver performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recovered a transport block based on the combining the repetitions so as to conform to the 3GPP LTE standards. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Sun(1) on the uplink so as to improve both the uplink and downlink communication.

          Claims 7 – 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2015/0270931) (Sun(1)) in view of Sun et al (US 2015/0341956) (Sun(2)).

           Re claims 7 – 8, Sun(1) teaches of a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031) comprising a receiver configured to receive signals transmitted by an infrastructure equipment (#101, Fig.1 and Paragraph 0024) of a wireless communications network (Fig.1) in accordance with a wireless access interface provided by the infrastructure equipment (LTE, Paragraphs 0027 – 0031), and a controller (controller, Paragraph 0025) configured to control the receiver to receive data via a downlink of the wireless access interface (BS to UE, Fig.1), wherein the wireless access interface includes communications resources for allocation to the communications device where a PRB is defined as consisting of 12 consecutive subcarriers for one slot), each of the sub-units (#214, #213, Fig.2 or #215, Fig.2)  being received a repeated number of times within a repetition cycle (…same PRB-pair over subframes…, Paragraph 0044 and retransmission, Paragraph 0041), and to combine the same sub-unit (for example #214 with #224, Fig.2 or #215 with #225, Fig.2 and Paragraph 0043) received the repeated number of times to form a composite sub-unit (#414, Fig.4A) to recover the data channel (control and data channel decoding, Paragraphs 0035 – 0036). However, Sun(1) does not specifically teach of combining the same sub-unit received the repeated number of times to form a composite sub-unit to recover a transport block. Sun(1) further teaches of combining a same subframe (combining nk subframes, Fig.4A and Paragraph 0047) received the repeated number of times to form a composite subframe (#414, Fig.4A). Therefore, one skilled in the art, would have combined every same subunit as taught in Fig.2 of Sun(1) to form the composite subframe as taught in Fig.4 of Sun(1) to effectively decode the control channel.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined same sub-unit form a composite subunit in a composite subframe for improved receiver performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recovered a transport block based on the combining the repetitions so as to conform to the 3GPP LTE standards. 

           Re claims 9 and 19, Sun(1) teaches of an infrastructure equipment (#101, Fig.1 and Paragraph 0024) of a mobile communications network (Fig.1)configured to transmit signals to a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031), the infrastructure equipment comprising a transmitter configured to transmit signals to the communications device in accordance with a wireless access interface (BS to UE, Fig.1), and a controller (controller, Paragraph 0025) configured to control the transmitter to transmit data via a downlink of the wireless access interface (BS to UE, Fig.1), and the controller is configured in a combination with the transmitter to divide an encoded data block of data into a plurality of sub-units for transmission in a plurality of the time-divided units (dividing the frame into subframes, Abstract, Paragraphs 0040 – 0044 and Figures 2 – 4) and one or more of frequency resources of the wireless access interface allocated to the communications device (PRB, #210 or PRB, #230, Fig.2, Paragraph 0043, PRB, where a PRB is defined as consisting of 12 consecutive subcarriers for one slot), to transmit each sub-unit (#214, #213, Fig.2 or #215, Fig.2) a k subframes, Fig.4A and Paragraph 0047) received the repeated number of times to form a composite subframe (#414, Fig.4A). Therefore, one skilled in the art, would have combined every same subunit as taught in Fig.2 of Sun(1) to form the composite subframe as taught in Fig.4 of Sun(1) to effectively decode the control channel.
           Sun(2) teaches of detecting the subframe for decoding the DCI for recovering the transport block (Paragraphs 0007, 0028 and 0037 – 0039).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined same sub-unit form a composite subunit in a composite subframe for improved receiver performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recovered a transport block based on the combining the repetitions so as to conform to the 3GPP LTE standards. 

           Re claim 10, Sun(1) teaches of wherein one or more of the composite sub-units from different repetition cycles can be combined when decoding to recover the transport block (see claim 2).

           Re claim 11, Sun(1) and Sun(2) teach all the limitations of claim 9 as well as Sun(2) teaches of wherein the repeated number of times of transmission of the sub-units is dynamically configured (dynamically configured based on the estimated path loss, Paragraph 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have dynamically configured the repeated number of times of transmission of the sub-units for efficient data transmissions. 

           Re claim 12, Sun(1) and Sun(2) teach all the limitations of claim 11 as well as Sun(2) teaches of comprising a receiver configured to receive signals transmitted by the infrastructure equipment wherein the receiver is configured to receive an indication of the repeated number of times of transmission of the sub-units dynamically configured by the communications device (by high layer, Paragraph 0047).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received an indication of the repeated number of times of transmission of the sub-units dynamically configured by the communications device so as to configure the number of repeated transmissions.

 wherein the indication of the repeated number of times of transmission of the sub-units received from the communications device is in response to a channel status for receiving the signals transmitted by the transmitter at the communications device (estimated path loss, Paragraphs 0047 and 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indication of the repeated number of times of transmission of the sub-units received from the communications device in response to a channel status for reliable data transmissions.

           Re claim 14, Sun(1) and Sun(2) teach all the limitations of claim 9 as well as Sun(2) teaches of wherein the repeated number of times of transmission of the sub-units is predetermined (claim 28 of Sun(2)).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the repeated number of times of transmission of the sub-units to be predetermined so as faster retransmissions.

           Re claim 15, Sun(1) and Sun(2) teach all the limitations of claim 12 as well as Sun(2) teaches of wherein the repeated number of times of transmission of each sub-unit is different for different repetition cycles (according to the estimated path loss, Paragraphs 0047 and 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the repeated number of times of .

             Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (Sun(1)) and Sun(2) in view of Liu et al (US 2017/0214492).

           Re claim 16, Sun(1) and Sun(2) teach all the limitations of claim 9 except of wherein an order of transmission of the sub-units within the first repetition cycle is different to an order of transmission within one or more of the subsequent repetition cycles.
           Liu teaches of an order of transmission of the sub-units within the first repetition cycle is different to an order of transmission within one or more of the subsequent repetition cycles (retransmitted in a time hopping pattern, Paragraph 0082).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a different order of transmission within one or more of the subsequent repetition cycles for reducing interference and fading in signal transmission.

             Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (Sun(1)) and Sun(2) in view of Lampinen et al (US 2017/0048014).

           Re claim 17, Sun(1) and Sun(2) teach all the limitations of claim 9 except of wherein the sub-units in each repetition cycle are scrambled before transmission, the sub-units in one repetition cycle having a different scrambling sequence applied to them 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied a different scrambling sequence for each repetition to maximize radio coverage and reduce interference.

             Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (Sun(1)) and Sun(2) in view of Hoshino et al (US 2013/0094349).

           Re claim 18, Sun(1) and Sun(2) teach all the limitations of claim 9 except of wherein data symbols of the sub-units in each repetition cycle are precoded by multiplying the data symbols with a weighting vector before transmission from the antenna ports of the transmitter, the sub-units in one repetition cycle having a different weight vector than sub-units in a subsequent repetition cycle.
            Hoshino teaches of wherein data symbols of the sub-units in each repetition cycle are precoded by multiplying the data symbols with a weighting vector before transmission from the antenna ports of the transmitter (precoding vector as weighting, Paragraph 0178), the sub-units in one repetition cycle having a different weight vector than sub-units in a subsequent repetition cycle (Paragraphs 0096 – 0097 and Fig.6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the data symbols of the sub-units in each repetition cycle are precoded by different weighting vectors before transmission from the antenna ports of the transmitter for optimum retransmissions.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2633